Name: Commission Regulation (EC) No 692/2002 of 23 April 2002 amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of standing invitations to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feed
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Europe;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R0692Commission Regulation (EC) No 692/2002 of 23 April 2002 amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of standing invitations to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feed Official Journal L 107 , 24/04/2002 P. 0004 - 0004Commission Regulation (EC) No 692/2002of 23 April 2002amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of standing invitations to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 8(b) thereof,Whereas:(1) Commission Regulation (EEC) No 75/91(3) lays down the procedures and conditions for the disposal of paddy rice held by intervention agencies.(2) Commission Regulations (EC) No 1938/2001(4), (EC) No 1939/2001(5) and (EC) No 1940/2001(6), as last amended by Regulation (EC) No 524/2002(7), provide for invitations to tender each Wednesday and list those Wednesdays on which no invitation is to take place. An invitation to tender on Wednesday 1 May 2002 is deemed unnecessary. Since the current tendering procedure has not yet resulted in the disposal of the quantity put up for sale it is necessary to set a later date for the final partial invitation to tender.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Paragraphs 2 and 3 of Article 5 of Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 are replaced by the following:"2. The closing date for the submission of tenders for subsequent partial invitations to tender shall be each Wednesday at 12.00 (Brussels time), with the exception of Wednesday 1 and Wednesday 8 May 2002.3. The closing date for the submission of tenders for the final partial invitation to tender shall be 26 June 2002 at 12.00 (Brussels time)."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 9, 12.1.1991, p. 15.(4) OJ L 263, 3.10.2001, p. 11.(5) OJ L 263, 3.10.2001, p. 15.(6) OJ L 263, 3.10.2001, p. 19.(7) OJ L 80, 23.3.2002, p. 5.